                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

The Cincinnati Enquirer,                      :         Case No. 1:20-cv-758
                                              :
       Plaintiff,                             :         Judge Susan J. Dlott
                                              :
               v.                             :         Order Granting in Part and Denying in
                                              :         Part Motions for Summary Judgment
U.S. Department of Justice, et al.,           :
                                              :
       Defendants.                            :


       This matter is before the Court on Defendants’ Motion for Summary Judgment (Doc. 19)

and Plaintiff’s Cross-Motion for Summary Judgment (Doc. 22). The parties have filed

Memoranda in Opposition and Reply briefs. (Docs. 21, 23, 24, and 25.) In this suit, Plaintiff

The Cincinnati Enquirer seeks disclosure of public records pursuant to the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552. Defendants the United States Department of Justice

(“DOJ”) and the United States Drug Enforcement Agency (“DEA”) argue FOIA does not require

the disclosure of any records in this case. For the reasons that follow, the Court concludes that

Defendants have not complied with FOIA to the extent that they categorically declined to search

for and produce certain documents. The Court will GRANT IN PART AND DENY IN PART

summary judgment to the Enquirer and to Defendants.

I.     BACKGROUND

A.     Factual History

       Defendants have stipulated to the truth of the facts alleged in the Complaint for purposes

of summary judgment. (Doc. 1; Doc. 18 at PageID 76.)




                                                  1
        1.       Investigation of Ryan Jacobs

        The DEA, in cooperation with state and local law enforcement officials, in mid-2015

opened a drug trafficking investigation in Northern Kentucky centering on Ryan Jacobs. Jacobs

was in an intimate relationship with Client 1, a Kentucky resident. Client 1 and her husband,

Client 2, frequently purchased illegal narcotics from Jacobs. Client 1 and Client 2 were friends

with a Commonwealth’s Attorney for a judicial circuit located in Kentucky (“the Commonwealth

Attorney”).

        On September 28, 2015, Jacobs was arrested on numerous state drug trafficking charges.1

The Commonwealth Attorney engaged in multiple text message conversations with Client 1

about Jacobs’s arrest over the next week.

        On October 2, 2015, a DEA agent received an email from an Assistant Commonwealth

Attorney regarding the arrest of Jacobs which stated:

        This arrest has certainly spooked some people throughout Northern Kentucky.
        [The Commonwealth Attorney] especially has had people contacting him about it
        to the point that he and [I] are very interested to see [Ryan Jacobs’] cellphone
        records. I know there was a wire so [I]’m sure there are records of his texts but
        [I] wasn’t sure if we could get a copy or not. We would be willing to come there
        and view them if that is necessary.

(Doc. 1 at PageID 4.)

        The Assistant Commonwealth Attorney had additional contact with the DEA agent on

October 5, 2015. They discussed that Jacobs gave the DEA “a lot of information in reference to

the case” during an interview, but that Jacobs did not “want the facts to get out in a preliminary

hearing.” (Id. at PageID 5.) They also discussed that the DEA agent might “find some of

[Jacobs’s] women” if he attended a preliminary hearing set for October 6, 2015. (Id.) The


1
  Jacobs subsequently pleaded guilty to conspiring to distribute over 50 grams of methamphetamine and money
laundering.

                                                       2
Assistant Commonwealth Attorney stated that he “didn’t know [Client 1] was one of his

women.” (Id.) The DEA agent then asked how he knew about Client 1. The Assistant

Commonwealth Attorney stated that he received the information from listening to Jacobs’s jail

calls. The Assistant Commonwealth Attorney asked the DEA agent if the Commonwealth

Attorney’s name had been mentioned.

       October 6, 2015, a DEA agent contacted Client 2 for an interview. Client 2 had a

conversation with the Commonwealth Attorney twenty minutes after talking with the DEA

agent. After talking with the Commonwealth Attorney, Client 2 hired a local criminal defense

attorney (“Client 2 Attorney”). The Commonwealth Attorney had multiple communications with

Client 1, Client 2, and Client 2 Attorney.

       On October 7, 2015, Client 2 communicated with the Commonwealth Attorney before

and after he was interviewed by DEA agents. That same day, DEA agents interviewed Client 1,

with her attorney (“Client 1 Attorney”) present. During the interview, Client 1 admitted to

contacting the Commonwealth Attorney to ask him to help Jacobs. The Commonwealth

Attorney told Client 1 that “[t]here’s nothing I can do for him even if I wanted to.” Client 1 also

provided the DEA with pictures of her text messages with the Commonwealth Attorney. She

told DEA agents that the Commonwealth Attorney had chopped up cocaine for her and Client 2.

       Also on October 7, 2015, the Commonwealth Attorney contacted and had a thirty-seven

minute call with a local police chief (the “Police Chief”). The Commonwealth Attorney

contacted the Police Chief after already communicating with Client 2 Attorney. The

Commonwealth Attorney then exchanged several text messages with a local criminal defense

attorney (“LCDC”), after communicating with the Police Chief and Client 2 Attorney.




                                                 3
       On October 9, 2015, Client 2 contacted the Commonwealth Attorney. The

Commonwealth Attorney then communicated with LCDC and Client 2 Attorney. Later that day,

the Commonwealth Attorney met with two Assistant U.S. Attorneys (“AUSAs”) and two DEA

agents regarding the Commonwealth Attorney’s involvement in the Jacobs investigation. The

Commonwealth Attorney admitted that he received information from Client 2 Attorney and

Client 1 Attorney regarding the DEA interviews of Client 2 and Client 1. The AUSAs and DEA

agents directed the Commonwealth Attorney to cease all further contact with Client 2 while the

Jacobs investigation was ongoing. The Commonwealth Attorney contacted LCDC immediately

after his meeting with AUSAs and DEA agents. LCDC then called Client 2. Client 2 had

regular communications with LCDC over the next two months.

       On October 15, 2015, Jacobs implicated the Commonwealth Attorney during his third

interview with DEA agents at the detention center. Jacobs stated that he witnessed the

Commonwealth Attorney leaving Client 2’s office as Jacobs was arriving to make a cocaine

delivery to Client 2 and that Client 2 requested cocaine for his friend who just left.

       Client 1 also implicated the Commonwealth Attorney during her second interview with

the DEA on October 27, 2015. She stated that she had witnessed the Commonwealth Attorney

using ecstasy. She also stated that the Commonwealth Attorney had a key to Client 2’s office

and that Jacobs delivered cocaine to Client 2’s office.

       The Commonwealth Attorney participated at a court bond hearing for Jacobs on October

28, 2015. He refused to join the DEA’s and Jacobs’s request for reduced bond so that Jacobs

could be released and cooperate in ongoing drug trafficking investigations. Then, on October 29,

2015, the DEA had a second interview with Client 2 and Client 2 Attorney. Client 2 Attorney

stated that the Commonwealth Attorney told her about Client 1’s affair.


                                                  4
       On October 30, 2015, the Commonwealth Attorney met with the Police Chief. The

Police Chief reported to an AUSA that the Commonwealth Attorney had been told that Jacobs

had implicated him in the illegal narcotics investigation.

       On February 25, 2016, two Covington, Kentucky police detectives met with the Assistant

Commonwealth Attorney to discuss releasing Jacobs from jail to work as an FBI informant. The

Assistant Commonwealth Attorney stated that the Commonwealth Attorney would not agree to

release inmates to work as confidential informants for the FBI, but he would agree to release

Jacobs to work as a confidential information on the state level.

       On April 27, 2016, the Commonwealth Attorney stated that he would not agree to issue a

search warrant in a joint police-FBI crystal methamphetamine investigation if the DEA agent

involved in the Jacobs investigation also participated in that investigation.

       2.      Operation Speakeasy

       In 2016, the DEA opened “Operation Speakeasy” to investigate the Commonwealth

Attorney for obstruction of justice in the Jacobs investigation and other federal agency

investigations. DEA and law enforcement officials determined that enough evidence had been

obtained to charge the Commonwealth Attorney with obstruction of justice. DEA and law

enforcement officials presented the evidence obtained in Operation Speakeasy to the United

States Attorney’s office. Kerry Harvey, the United States Attorney for the Eastern District of

Kentucky in 2016, refused to bring charges against the Commonwealth Attorney.

B.     FOIA Requests

       The Enquirer submitted FOIA requests to the DEA in Washington D.C. by letter dated

December 20, 2019. It requested documents created between January 1, 2015 and June 1, 2016

on the following topics:


                                                  5
       • All investigative reports related to the arrest and subsequent investigation of
       Ryan Jacobs, including witness statements, interview transcripts, investigation
       notes, evidence reports, and any other materials compiled by the investigating
       agencies. This should include all documents DEA Agent Stacie Modesitt
       collected from local, state and federal law enforcement as part of the investigation
       into Ryan Jacobs.

       • Documents from or related to anything classified or organized under “operation
       speakeasy,” which surrounded drug purchase activity in Kenton County,
       Kentucky. Include any documents that were part of that classification and
       documents that reference “operation speakeasy.”

       • Documents related to and which documented the monitored phone calls by the
       DEA when agents made 11 controlled purchases from Ryan Jacobs.

       • Documentation related to the DEA’s Oct. 15, 2015 interview with Ryan Jacobs
       at the Kenton County Detention Center in Covington, Kentucky. Include audio
       and/or video recordings and transcripts of the interview.

(Doc. 1-1 at PageID 17.)

       The DOJ responded in a letter dated January 31, 2020. (Doc. 1-2.) It refused to conduct

a search for the records requested on Ryan Jacobs because “disclosure of law enforcement

records concerning an individual could reasonably be expected to constitute an unwarranted

invasion of personal privacy. See 5 U.S.C. § 552(b)(7)(C).” (Id. at PageID 18.) It called such

records “categorically exempt from disclosure.” Id. As to the Operation Speakeasy request, the

DOJ stated that it searched the DEA’s Investigative Reporting and Filing System, but it was

“unable to locate any records responsive to your request.” (Id.)

       The Enquirer then appealed the denial of request for records concerning Jacobs. (Doc. 1-

3 at PageID 21.) It stated that there “was an overriding public interest that the investigative

records should be released because of Ryan Jacobs’ widespread illegal drug distribution practices

in Northern Kentucky.” (Id.) The DOJ denied the appeal. (Doc. 1-4.) It again concluded that

Exemption 7(C) to FOIA disclosure applied and that the DEA “was not required to conduct a

search for the requested records.” (Id. at PageID 23.)

                                                 6
C.        Federal Lawsuit

          Following the denial of its FOIA request and appeal, the Enquirer initiated this suit on

September 22, 2020. The Enquirer alleges one count for violation of FOIA. (Doc. 1 at PageID

15.) It seeks an order compelling Defendants to complete the records search, produce all non-

exempt records, produce a Vaughn index of responsive records withheld under an exemption,

and pay an award of attorney fees and costs. (Id. at 15–16.) Defendants filed an Answer

denying they violated FOIA, and then the parties agreed to proceed to summary judgment based

on stipulated facts in the Complaint in lieu of pursuing discovery. (Docs. 16, 18.) The cross-

Motions for Summary Judgment are fully briefed and ripe for adjudication.

II.       LEGAL STANDARDS

          A.       Summary Judgment

          Federal Rule of Civil Procedure 56 governs motions for summary judgment. Summary

judgment is appropriate if “there is no genuine issue as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The parties here agree to the

relevant facts, but they dispute the legal issue of whether Defendants have complied with FOIA.

District courts have subject matter jurisdiction pursuant to FOIA “to enjoin the agency from

withholding agency records and to order the production of any agency records improperly

withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B).2 “Most FOIA cases are decided on



2
    The subsection provides in full:

          On complaint, the district court of the United States in the district in which the complainant
          resides, or has his principal place of business, or in which the agency records are situated, or in the
          District of Columbia, has jurisdiction to enjoin the agency from withholding agency records and to
          order the production of any agency records improperly withheld from the complainant. In such a
          case the court shall determine the matter de novo, and may examine the contents of such agency
          records in camera to determine whether such records or any part thereof shall be withheld under
          any of the exemptions set forth in subsection (b) of this section, and the burden is on the agency to
          sustain its action. In addition to any other matters to which a court accords substantial weight, a
                                                            7
summary judgment, since the primary question is a legal one: whether the withheld documents

are covered by one of the statutory exemptions.” Am. C.L. Union of Michigan v. F.B.I., 734 F.3d

460, 465 (6th Cir. 2013).

B.      Freedom of Information Act

        1.       Overview and Exemption 7(C)

        FOIA “implements a general philosophy of full agency disclosure of government

records,” unless the disclosure falls within one of nine enumerated exemptions. Detroit Free

Press Inc. v. U.S. Dep’t of Just., 829 F.3d 478, 480 (6th Cir. 2016) (internal quotation and

citation omitted). The exemptions are “narrowly construed.” ACLU of Mich. v. F.B.I., 734 F.3d

460, 465 (6th Cir. 2013) (citation omitted). FOIA requires government agencies to produce

“reasonably segregable portions” of responsive documents that are not subject to one of the

exemptions:

        Any reasonably segregable portion of a record shall be provided to any person
        requesting such record after deletion of the portions which are exempt under this
        subsection. The amount of information deleted, and the exemption under which
        the deletion is made, shall be indicated on the released portion of the record,
        unless including that indication would harm an interest protected by the
        exemption in this subsection under which the deletion is made. If technically
        feasible, the amount of the information deleted, and the exemption under which
        the deletion is made, shall be indicated at the place in the record where such
        deletion is made.

5 U.S.C. § 552(b). Finally, when reviewing a FOIA request denial, the district court “may

examine the contents of such agency records in camera to determine whether such records or any



        court shall accord substantial weight to an affidavit of an agency concerning the agency’s
        determination as to technical feasibility under paragraph (2)(C) and subsection (b) and
        reproducibility under paragraph (3)(B).

5 U.S.C. § 552(a)(4)(B).




                                                         8
part thereof shall be withheld under any of the exemptions set forth in subsection (b) of this

section, and the burden is on the agency to sustain its action.” 5 U.S.C. § 552(a)(4)(B).

        FOIA Exemption 7(C) exempts from production “records or information compiled for

law enforcement purposes, but only to the extent that the production of such law enforcement

records or information . . . could reasonably be expected to constitute an unwarranted invasion

of personal privacy.” 5 U.S.C. § 552(b)(7)(C) (emphasis added). “In the case of Exemption

7(C), the statute requires us to protect, in the proper degree, the personal privacy of citizens

against the uncontrolled release of information compiled through the power of the State.” Nat’l

Archives & Recs. Admin. v. Favish, 541 U.S. 157, 172 (2004). “[W]hether disclosure of a

private document under Exemption 7(C) is warranted must turn on the nature of the requested

document and its relationship to the basic purpose of the Freedom of Information Act to open

agency action to the light of public scrutiny.” U.S. Dep’t of Just. v. Reporters Comm. For

Freedom of Press, 489 U.S. 749, 772 (1989) (internal quotation omitted).

        The public’s interest in disclosure at its core is to contribute “to public understanding of

the operations or activities of the government.” Detroit Free Press, 829 F.3d at 485 (quoting

U.S. Dep’t of Def. v. Fed. Labor Relations Auth., 510 U.S. 487, 495 (1994)). Disclosure can be

appropriate if the information “sheds light on an agency’s performance of its statutory duties.”

Reporters Comm., 489 U.S. at 773 (citation omitted). On the other extreme, disclosure is not

appropriate when one private citizen seeks information about another private citizen and not

about the conduct of the agency that has possession of the requested records. Id. at 773 (citation

omitted).

        The Supreme Court explained how privacy interests can be overcome when Exemption

7(C) is at issue:


                                                  9
        [Exemption 7(C)] requires the person requesting the information to establish a
        sufficient reason for the disclosure. First, the citizen must show that the public
        interest sought to be advanced is a significant one, an interest more specific than
        having the information for its own sake. Second, the citizen must show the
        information is likely to advance that interest. Otherwise, the invasion of privacy
        is unwarranted.

Favish, 541 U.S. at 172. For Exemption 7(C), therefore, the person making the disclosure

request must identify the reason for requesting the information so that the Court can balance the

personal privacy interests of citizens against the disclosure interests. Id.3 The Supreme Court

went on to hold that “where there is a privacy interest protected by Exemption 7(C) and the

public interest being asserted is to show that responsible officials acted negligently or otherwise

improperly in the performance of their duties, . . . the requester must produce evidence that

would warrant a belief by a reasonable person that the alleged Government impropriety might

have occurred.” Id. at 174. “[M]ore than bare allegations of federal malfeasance are required

before the public interest becomes significant enough to overcome the privacy concerns

embodied in Exemption 7(C).” Rimmer v. Holder, 700 F.3d 246, 258 (6th Cir. 2012).

        2.       Vaughn Index versus Categorical Denials

        In most cases, “to facilitate review and the adversarial process, the government must

support its position [to withhold disclosure] with detailed affidavits and a descriptive index with

‘a relatively detailed analysis’ of ‘manageable segments’ of the documents.” ACLU of Mich.,

734 F.3d at 465 (quoting and following Vaughn v. Rosen, 484 F.2d 820, 826 (D.C. Cir. 1973).)

The use of Vaughn indexes is “routine.” Rugiero v. U.S. Dep’t of Justice, 257 F.3d 534, 544 (6th

Cir. 2001); see also Citizens for Resp. & Ethics in Washington v. U.S. Dep’t of Just. (“CREW”),

978 F. Supp. 2d 1, 7 (D.D.C. 2013) (calling the production of a Vaughn index the “ordinary” and


3
  This is different than the standard for FOIA requests generally. Ordinarily, “whether an invasion of privacy is
warranted cannot turn on the purposes for which the request for information is made” nor does “the identity of the
requesting party” have a “bearing on the merits of his or her FOIA request.” Reporters Comm., 489 U.S. at 771.
                                                        10
“usual” practice). The assertions of the government agency in a Vaughn index or affidavit are

entitled to a presumption of good faith. ACLU of Mich., 734 F.3d at 465. The index must

contain “sufficient detail to allow a court to make an independent assessment of the claims for

exemptions from disclosure.” Rugerio, 257 F.3d at 544. A district court can request to review

the documents in camera if the Vaughn index is insufficient. ACLU of Mich., 734 F.3d at 465

(citing 5 U.S.C. § 552(a)(4)(B)).

       In lieu of providing a Vaughn index or affidavit to explain a decision to withhold

disclosure of specific documents, government agencies can issue categorical denials of

disclosure in limited circumstances. “[C]ategorical decisions may be appropriate and individual

circumstances disregarded when a case fits into a genus in which the balance characteristically

tips in one direction.” Reporters Comm., 489 U.S. at 776. Although the Supreme Court

recognized in Reporters Committee that the language of Exemption 7(C) seemed “to contemplate

a case-by-case showing[,]” it held that a “categorical balance” could be undertaken “for an

appropriate class of law enforcement records or information.” 489 U.S. at 776–777. “[W]e hold

as a categorical matter that a third party’s request for law enforcement records or information

about a private citizen can reasonably be expected to invade that citizen’s privacy, and that when

the request seeks no ‘official information’ about a Government agency, but merely records that

the Government happens to be storing, the invasion of privacy is ‘unwarranted.’” Id. at 780

(denying request for third-party FBI rap sheets).

III.   ANALYSIS

       Turning to the FOIA request here, the Enquirer first requested two general categories of

information: (1) documents related to Operation Speakeasy and (2) documents relating to the




                                                11
DEA investigation of Ryan Jacobs. The Court will address each category in turn.

A.     Operation Speakeasy

       The DEA conducted a search for responsive records as to Operation Speakeasy, but it did

not turn up responsive records. Angela D. Hertel, the United Chief of the Legal and External

Affairs Units of the Freedom of Information and Privacy Act Section within the DEA, confirmed

these facts and provided details concerning the electronic search conducted in a sworn

Declaration. (Doc. 19-1 at PageID 104–106.) This representation is entitled to a presumption of

good faith, see ACLU of Mich., 734 F.3d at 465, and the Enquirer has not offered any basis to

challenge it. The Court will grant summary judgment to Defendants and deny it to the Enquirer

insofar as the Enquirer was seeking records related to Operation Speakeasy.

B.     Ryan Jacobs Investigation

       The DEA did not conduct a search for records concerning the Jacobs investigation, but it

instead issued a categorical denial based on FOIA Exemption 7(C). There is no dispute that

FOIA Exemption 7(C) is relevant. The Enquirer is seeking DEA records “compiled for law

enforcement purposes” that might “constitute an . . . invasion of personal privacy.” 5 U.S.C.

§ 552(b)(7)(C). The main issue is whether the invasion of personal privacy caused by a

disclosure is “reasonably expected to [be] unwarranted,” either categorically or on a document-

by-document basis. Id. (exempting disclosure of documents compiled for law enforcement

purposes if the disclosure would constitute an unwarranted invasion of personal privacy). The

parties dispute the strength of the privacy interests asserted and the purported public interest in

disclosure. As to the latter dispute, the Court must examine whether the Enquirer has offered a

substantial public interest and that the disclosure is likely to further that interest. See Favish, 541

U.S. at 172.


                                                  12
       Defendants assert that a categorical denial of disclosure was appropriate under Reporters

Committee. The Enquirer, conversely, asserts that Defendants should conduct a search and

provide a Vaughn index explaining why particular document(s) are being withheld from

disclosure under Exemption 7(C) as was required in CREW, another case seeking disclosure of

records about the criminal investigation of a public official.

       1.      Privacy Interests

       The names and other identifying information about persons subject to a criminal

investigation are protected privacy interests because disclosure can lead to “embarrassment,

harassment, and even physical danger.” Rimmer, 700 F.3d at 257 (citing Kiraly v. FBI, 728 F.2d

273, 277 (6th Cir. 1984)). “[I]nformation in an investigatory file tending to indicate that a

named individual has been investigated for suspected criminal activity is, at least as a threshold

matter, an appropriate subject for exemption under 7(C).” Fund for Const. Gov't v. Nat'l

Archives & Recs. Serv., 656 F.2d 856, 863 (D.C. Cir. 1981). “This privacy interest exists not

only for those who are suspects in an investigation, but also for third parties mentioned in the

documents, such as witnesses, informants, and investigators.” Rimmer, 700 F.3d at 257. The

privacy interests of cooperating witnesses should be protected “to insure that such persons

remain willing to provide such information in the future.” Kiraly, 728 F.2d at 278 (citation

omitted).

       The Enquirer first argues that Jacobs has no privacy interest because he already has been

arrested, tried, convicted, and incarcerated. This argument is legally incorrect. The Enquirer

cites Hollis v. U.S. Dep’t of Army, 856 F.2d 1541, 1545 (D.C. Cir. 1988), for the broad

proposition that privacy interests are not implicated when a public “release consists of

information to which the general public already has access.” However, Hollis is not a FOIA case


                                                 13
and does not speak to the specific issue of the rights of a convicted person to privacy in his

criminal investigative files. Convicted persons do maintain privacy interests. The Supreme

Court held in Reporters Committee that individuals have privacy interests in their rap sheet

information. 489 U.S. at 780. Lower courts have recognized these privacy interests as well. See

ACLU v. U.S. Dep’t of Just., 655 F.3d 1, 7 (D.C. Cir. 2011) (recognizing that convicted persons

have a privacy interest in the facts of their conviction, but that the interest is “weaker” than the

interest of those who have been investigated or charged, but not convicted); O’Kane v. U.S.

Customs Serv., 169 F.3d 1308, 1310 (11th Cir. 1999) (“[I]ndividuals have a substantial privacy

interest in their criminal histories.”).

        On the other hand, the Enquirer acknowledges the privacy interests of the

Commonwealth Attorney and other individuals mentioned in the Jacobs investigative files. It

suggests that the identifying information of the Commonwealth Attorney and other individuals

can be redacted to protect those privacy interests. See CREW, 978 F. Supp. 2d at 11 (stating that

the privacy interest of third parties can be “adequately protected by redaction”).

        2.      Public Interest and Balancing

        The Court must balance the privacy interests above against the public policy interests

advanced by the Enquirer in favor of disclosure. See Favish, 541 U.S. at 172. The public

interest must be significant, and the material sought must be likely to advance that interest. Id.

The Enquirer asserts a public interest in the United States Attorney’s performance of statutory

duties, specifically the decision not to prosecute the Commonwealth Attorney despite the DEA’s

recommendation to prosecute. Of note, the Enquirer is not arguing that there is a public interest

related to the investigation or prosecution of Ryan Jacobs himself. The Enquirer, accordingly,

appears to implicitly concede that there is no public interest in the Jacobs investigative records


                                                  14
except to the extent that individual documents and files shed light on the United States

Attorney’s decision not to prosecute the Commonwealth Attorney for obstruction of justice.

        It bears emphasizing that the alleged wrongdoing by the Commonwealth Attorney is not

itself a significant public interest for FOIA purposes. “FOIA is concerned only with shedding

light on misconduct of the federal government, not state governments.” Rimmer, 700 F.3d at

258 (emphasis added). Exposing possible criminal behavior by a public official such as the

Commonwealth Attorney is not sufficient public interest unless it also reveals something about a

federal agency’s conduct, here the decision of the United States Attorney not to prosecute the

Commonwealth Attorney. See CREW, 978 F. Supp. 2d at 11–12.

        The Enquirer likens this case to CREW where the district court required the DOJ to

submit a Vaughn index of records involving the DOJ investigation of former Senator John

Ensign. Id. at 4. Like in this case, CREW requested the investigative records on the basis that

there was a public interest in the DOJ’s decision to close the investigation without bringing

criminal charges against former Senator Ensign. Id. at 12. The district court remarked that the

records “could well be suffused, from top to bottom, with information about DOJ’s performance

of its duties.” Id. at 12 (citation omitted).

        However, the district court cautioned that the public does not always have a substantial

public interest in a prosecution decision. A decision not to prosecute an individual, standing

alone, is ordinarily not particularly illuminating about an agency’s decisionmaking processes

because it is only a “single data point.” CREW, 978 F. Supp. 2d at 13; see also Fund for Const.

Gov’t, 656 F.2d at 863 (stating that prosecutorial decisions are “rarely” subject to public

scrutiny). Compilations of charging decisions are more informative. CREW, 978 F. Supp. 2d at

13. But the decision whether to prosecute can be a substantial public interest where there is


                                                15
widespread media attention, an ongoing public policy discussion, and the individual has a high

public profile. Id. In the CREW case, the FOIA request involved former Senator John Ensign

who had admitted to an affair with a former staffer, was the subject of a criminal investigation

which he publicly discussed, was the subject of a Select Senate Committee on Ethics

investigation and referral to the DOJ, and had resigned his Senate seat. Id. at 4, 8–9.

       Defendants correctly point out that the facts underlying this FOIA request are

distinguishable from the specific facts of CREW. The Commonwealth Attorney has stronger

privacy interests than did former Senator Ensign. There is no suggestion that the

Commonwealth Attorney has admitted to any wrongdoing or resigned his position. There is no

suggestion that there has been widespread media attention or public policy discussion related to

the allegations against the Commonwealth Attorney.

       On the other hand, Defendants have stipulated for purposes of the pending Motions the

truth of the facts alleged in the Complaint. Defendants have stipulated, therefore, that the DEA

investigated the Commonwealth Attorney for obstruction of justice and determined there was

sufficient evidence to charge him. This suffices as the “substantial credible evidence” of

wrongdoing by the Commonwealth Attorney, see CREW, 978 F. Supp. 2d at 12, and it provides a

basis for a reasonable person to suspect that the United States Attorney acted with impropriety in

making the decision not to prosecute the Commonwealth Attorney, see Favish, 541 U.S. at 174.

Also, the public has a greater interest in the United States Attorney’s decision not to prosecute a

public official, particularly a public figure charged with enforcing the law, than in a single

decision not to prosecute an ordinary private citizen. The CREW court suggested that a court

should focus on the “rank of the public official involved and seriousness of the misconduct

alleged” to determine the strength of the public interest in an investigation and prosecutorial


                                                 16
decision. 978 F. Supp. 2d at 13 (citation omitted). The public official here is the highest elected

law enforcement official in a Kentucky county and the alleged crime involved undermines the

integrity of the justice system itself.

        Moreover, the production of a Vaughn index in response to a FOIA request is the routine

and usual practice. See Rugiero, 257 F.3d at 544; CREW, 978 F. Supp. 2d at 7. In Fund for

Constitutional Government, a case cited by Defendants, the federal agency filed Vaughn indices

before the court determined that disclosure was not required. 656 F.2d at 860. When the

Supreme Court allowed the categorical denial of rap sheet information in Reporters Committee,

it was because the request did not seek “official information” about a government agency. 489

U.S. at 780. Conversely, the Enquirer here is seeking information about an investigation that

may shed light on a specific United States Attorney’s prosecutorial decision concerning a public

figure and law enforcement official who allegedly obstructed justice. The Court concludes that

the disclosure of a Vaughn index is appropriate here.

        Defendants shall submit the documents responsive to the FOIA requests about the Ryan

Jacobs investigation and a proposed Vaughn index to the Court for an in camera review.

Defendants must include in the Vaughn index the bases for withholding the responsive

documents, such as the privacy interests involved or whether the responsive documents do not

support the proffered public interest in the United States Attorney’s prosecutorial decision.

Defendants must redact the names of individuals and substitute pseudonyms such as Client 1,

Client 2, and Commonwealth Attorney to protect privacy interests as was done in the Complaint.

IV.     CONCLUSION

        For the foregoing reasons, Defendants’ Motion for Summary Judgment (Doc. 19) is

GRANTED IN PART AND DENIED IN PART, and Plaintiff’s Cross-Motion for Summary


                                                17
Judgment (Doc. 22) is GRANTED IN PART AND DENIED IN PART. Defendants are not

required to respond further to the extent the Enquirer requested documents concerning Operation

Speakeasy. Insofar as the Enquirer requested documents concerning Ryan Jacobs, Defendants

are ordered to produce the responsive documents and a proposed Vaughn index to the Court for

an in camera review within 60 days of the date of this Order.

       IT IS SO ORDERED.
                                            BY THE COURT:


                                            S/Susan J. Dlott
                                            Susan J. Dlott
                                            United States District Judge




                                               18
